Wilde, J.
This is a bill in equity, to which the defendant demurs for several causes. The first is, that the plaintiff is the widow of Thomas Robinson, mentioned in the bill, and the administratrix on his estate, and claims the right to maintain the suit in both capacities. And this, it is argued, renders the bill multifarious. The opinion of Story, J. in the case of Carter v. Treadwell, 3 Story R. 51, is cited in support of this objection. “ The bill,” Judge Story says, “ is open to the objection of multifariousness in mixing up an independent claim of Carter,” (the plaintiff,) “in his own right, with the transactions of Adams with the defendant, with which he had nothing to do, except in his capacity as administrator.” Such, however, are not the facts in the present case. The plaintiff claims, in both capacities, under the said Thomas Robinson. Both claims are homogeneous in their character, and it is immaterial to the defendant, in which capacity the plaintiff claims. This case comes within *328the rale of pleading laid down by Daniell, and which is supported by the cases cited by him: Where the plaintiff claims the same thing under different titles, the statement of them in the same bill will not render it multifarious. 1 Daniell Ch. Praet. 395.
In the second place, it has been argued' that the bill is multifarious, because it seeks to redeem two different and distinct mortgages of different dates, and held by different titles; or it prays for the specific performance of distinct contracts relating to different parcels of real estate. There seems to be, upon the authorities, no inflexible rule established as to what constitutes multifariousness. The general principle is, that the court will not, on the one hand, encourage an unnecessary multiplicity of actions, and, on the other hand, will not allow the plaintiff to join in his bill a multiplicity of different and distinct matters, so as to embarrass the defendant in his defence, or to produce confusion, or to render the case complicated and difficult to be understood. And certainly this bill is not liable to any such objection. If two bills were filed, the defence would be the same; and there seems to be no more reason why the plaintiff’s two claims should not be joined in one bill, than why two notes of hand should not be joined in one declaration in an action at common law. Cooper Eq. PL 182. I Daniell Ch. Pract. 394.
The remaining objection to the bill is, that it seeks to deduct penalties from the amount due on the mortgages, under the statute of usury. This may be a valid objection, in a court of equity, to this part of the plaintiff’s claim ,• but it will not sustain a demurrer to the whole bill.

Demurrer overruled.